Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “wherein the stage is formed with its contour one size smaller than an inner wall circumference of the chamber in a horizontal cross section, thereby forming a gap, of a predetermined distance between the stage and the inner wall of the chamber, suitable for the gas supplied to the lower region by the gas supplier to flow from the lower region to the upper region along a wall surface of the chamber”. It is unclear as to what the limitation “its contour” is referring to. Is its contour referring to a contour of some portion of the stage, a tool used to form the stage or some other structure and what value would constitute “one size smaller”? Examiner suggest removing the word “its” and better define the word “contour” with respect to stage (i.e. a contour of an outer circumferential edge of the stage, see ¶0028 of the US publication) and define “one size smaller”. The limitation "the inner wall" in line 14 has insufficient antecedent basis for this limitation in the claim. Inherently “an inner wall circumference” could refer a circumference of one inner wall or a plurality of inner walls, however from the recitation of “the inner wall” it is not clear as to which inner wall if the chamber is made up of a plurality inner walls.
	Claims 2-5 depend upon claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan (4,278,867).
Regarding claim 1, Tan discloses a heating apparatus (Fig. 1), comprising: a chamber (10, Fig. 1) configured to accommodate an object (a plurality of multi-circuit chips 14, Fig. 1), [the object producing an evaporated substance upon heating – this limitation is a characteristic of the workpiece and does not provide any structure to the heating apparatus]; a stage (work support 11, Fig. 1) on which the object (14) accommodated in the chamber (10) is placed, the stage (11)  partitioning an internal space of the chamber into a lower region at a lower portion and an upper region at an upper portion (shown in Fig. 1); a heating mechanism (laser 26, Fig. 1) configured to heat the object (14) placed on the stage (11); and a gas supplier (identified as “Inert Gas” in Fig. 1) configured to supply gas to the lower region (via valve 62 and line 61, Fig. 1) wherein the chamber (10) has an outlet port (opening 22 of conduit 21, Fig. 1) for discharging fluid from the chamber (Col. 3, lines 10-14) and an inlet port (opening of line 61, Fig. 1) for introducing the gas supplied by the gas supplier, the outlet port (22) being formed in the upper region (an upper region above the region that introduce inert gas into the chamber, Fig. 1), the inlet port (opening of line 61) being formed in the lower region (Fig. 1) and wherein the stage (11) is formed with an outer edge having a contour that is smaller than an inner wall circumference of the chamber in a horizontal cross section (the chamber 10 is a cylindrical vacuum chamber having an inner wall, that has an inner wall circumference bigger than the stage 11 in a horizontal cross section as shown in Fig. 1), thereby forming a gap (gap between the stage (11) and the side wall where the inert gas entered the chamber 10, shown in Fig. 1), of a predetermined distance between the stage (11) and the inner wall of the chamber suitable for the gas the gas supplied (Inert Gas) to the lower region by the gas supplier to flow from the lower region to the upper region along a wall surface of the chamber (the insert gas will fill the gap as well as fill the upper region).
Regarding claim 2, Tan discloses the heating apparatus according to claim 1, and further disclose a chamber wall surface temperature decrease suppression member (transparent window 16 made of calcium fluoride which constitutes a top wall of the chamber 10, Col. 3, lines 65-68, Fig.1) configured to suppress a temperature decrease of the wall surface of the chamber (calcium fluoride has thermal insulation properties that suppress a temperature decrease of the wall surface of the transparent window).
Regarding claim 3, discloses the heating apparatus according to claim 1, further comprising a substance catcher (roughing pump 19, Fig. 1) configured to catch the substance, which is contained in the fluid that has flowed out from the chamber via the outlet port (“the cylindrical vacuum chamber 10 is evacuated by roughing pump 19 and diffusion pump 20 connected by conduits 21 through opening 22 in the sidewall of chamber 10”, Col. 3, lines 11 -13). Note: The broadest reasonable interpretation was given to the limitation “substance catcher”, wherein the Examiner interprets this element to be any element in the exhaust system catching the substance. 
Regarding claim 5, Tan discloses a method for manufacturing a soldered object by using a heating apparatus according to claim 1, the method comprising: providing the object, which has a solder (chips 14, solder balls 15 and ceramic substrate package 12, Fig. 1), in the chamber (10); supplying the gas to the chamber such that the gas supplied to the lower region flows from the lower region to the upper region along a wall surface of the chamber (inert gas shown in Fig. 1); and effecting a solder joint by increasing a temperature of the object (Col. 4, lines 40-46).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art being Tan, discloses the heating apparatus according to claim 3 and further disclose a discharge channel (conduit 21, Fig. 1) for introducing, to the substance catcher (19), the fluid that has flowed out via the outlet port (22); a vacuum pump (20) configured to suction the fluid from the chamber (10), the vacuum pump (20) being disposed downstream of the substance catcher (19 as shown in Fig. 1). Tan fails to teach or suggest “a bypass channel configured to enable the fluid that has flowed out from the chamber to bypass the substance catcher and be delivered to the vacuum pump; an on-off valve configured to open and close the bypass channel; a substance flow rate detector configured to directly or indirectly detect a flow rate of the substance in the fluid that has flowed out from the chamber; and a controller configured to close the on-off valve when a value detected by the substance flow rate detector exceeds a predetermined value, and to open the on-off valve when the value detected by the substance flow rate detector is equal to or lower than the predetermined value”. There are no obvious reasons to modify Tan to have the missing features. 
Response to Arguments
Applicant's arguments filed June 7, 2022 have been fully considered but they are not persuasive. Applicant has amended claim 1 to include an inlet port for introducing the gas in the chamber, requiring a stage with a contour one size smaller than an inner wall circumference of the chamber which creates 112(b) issues as discussed above and a gap of a predetermined distance between the stage and the inner wall of the chamber suitable for gas supplied to flow from the lower region to the upper region. As discussed above in claim 1, Tan discloses all the required features. The inlet also gas to fill the chamber entire chamber which allows gave to flow from a lower region to an upper region when the gas is expelled thought the outlet port. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761